782 F.Supp. 420 (1992)
John SALTARIKOS, Plaintiff,
v.
CHARTER MANUFACTURING CO., INC., d/b/a Charter Wire Corporation, Defendant.
Civ. A. No. 88-C-1328.
United States District Court, E.D. Wisconsin.
January 8, 1992.
*421 Thomas Nelson, Milwaukee, Wis., for plaintiff.
Fred Groiss, Quarles & Brady, Milwaukee, Wis., for defendant.

DECISION AND ORDER
TERENCE T. EVANS, Chief Judge.
This case, set for trial today, raises the troubling question of whether the Civil Rights Act of 1991 is to be applied retroactively. Strange as it may seem, the act which was signed into law by President Bush on November 21, 1991, is silent on the important question of whether or not the law is to have retroactive effect. To my knowledge, no federal courts in Wisconsin have addressed the issue of retroactivity. The issue, however, has been addressed by the Equal Employment Opportunity Commission. It recently declared in no uncertain terms that the law is not to be given retroactive effect. A few federal courts around the country have reached conflicting conclusions regarding retroactivity. Against this rather uncertain landscape, I conclude that the law is to be applied retroactively. Accordingly, my September 11, 1990, decision which dismissed, without objection, a portion of this case is VACATED. The section 1981 claim of Mr. Saltarikos is resurrected.
I am mindful of the controversy created by the issue of retroactivity. See the attached article from the December 31, 1991, edition of The New York Times. But it seems to me that remedial legislation such as the Civil Rights Act has historically been construed broadly by the judiciary. No one would dispute the fact that the purpose of the law is to broaden the rights of persons claiming that they have been the victim of discrimination. It makes no sense to broaden those rights on one hand and then deny the wider effect of the law to people who have pending cases or have been the victims of discriminatory conduct prior to November of 1991.
It would be particularly harsh to deny retroactivity in this case. When it was filed on December 9, 1988, Mr. Saltarikos' complaint included a section 1981 claim. Then on June 15, 1989, the Supreme Court decided Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989), which cast considerable doubt on the validity of section 1981 claims. However, in a decision filed September 11, 1990, I declined to dismiss the claim unless and until the scope of Patterson became clearer. That happened on July 2, 1990, when the Court of Appeals for the Seventh Circuit issued McNight v. General Motors Corp., 908 F.2d 104 (7th Cir.1990). Subsequently, on September 11, 1990, with no objection from him, I dismissed Mr. Saltarikos' section 1981 claim.
Now Congress has spoken with the clear intent to correct what it thought was the Supreme Court's erroneous view of certain aspects of the law on civil rights. Section 1981 claims are revived under the 1991 law. To deny Mr. Saltarikos retroactivity under these circumstances would be unjust.
Accordingly, Mr. Saltarikos may present his section 1981 claim to the jury today.
SO ORDERED.


*422 APPENDIX